             Case 3:20-cv-02731-VC Document 679 Filed 09/08/20 Page 1 of 9




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

           450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
           Telephone: (415) 436-7031
           Facsimile: (415) 436-6748
           wendy.garbers@usdoj.gov
           adrienne.zack@usdoj.gov
           shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                    UNITED STATES DISTRICT COURT

                                  NORTHERN DISTRICT OF CALIFORNIA

                                         SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,                 ) CASE NO. 3:20-cv-02731-VC
                                                     )
           Plaintiffs,                               ) FEDERAL DEFENDANTS’ SEPTEMBER 8,
                                                     ) 2020 DAILY REPORT
      v.                                             )
                                                     )
DAVID JENNINGS, et al.,                              )
                                                     )
           Defendants.                               )
                                                     )


           In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit:

(i)        A roster indicating the name and location within the facility of each detainee at Mesa

Verde.
           Attached is a roster that contains this information, along with testing information for each

detainee.

           On September 2, 3, and 4, 2020, Federal Defendants reported that Jose Camarena Navarrete,

A######388, Raleigh Figueras, A######229, and Dan Boar, A######291, had been moved to Dorm C.


FEDERAL DEFENDANTS’ SEPT. 8, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       1
          Case 3:20-cv-02731-VC Document 679 Filed 09/08/20 Page 2 of 9




This was in error. Although these three detainees were determined to be recovered, they remained in

Dorm B based on their refusal(s) to move. Mr. Figueras and Mr. Boar continue to be in Dorm B. Mr.

Camarena Navarrete was transferred for removal today. The correction is reflected on today’s roster.

(ii)    Updates on any tests offered or given to detainees, and the results of those tests.
        The outstanding lab test for Mr. Victor Sanchez-Brito, A######766, which was redone on

September 3, returned with negative results over the weekend. Thus, all tested detainees were negative

in last weeks’ testing.

        Today, Wellpath staff lab-tested Dorms A and D for COVID-19 (this constitutes the entire

detainee population except for individuals who have already tested positive and are quarantined or who

are in the recovered housing unit/isolation), as planned. The specimens will be sent to LabCorp.

Defendants generally plan to quarantine any active positive cases in Dorm B, which has been cleared for

this purpose. (See ECF 527 ¶ 14, Ex. B.)

        As of today, there are 78 detainees at Mesa Verde. In total, 45 of the current detainees have

tested positive for COVID at some point, and all 45 have been determined to be recovered.

(iii)   Updates on tests of employees and the results of those tests.
        Defendant the GEO Group, Inc., reports that staff testing resumed on September 7, 2020, and has

continued on a rolling basis.

        For last week, 80 GEO staff tests yielded 80 negative results. For Wellpath staff, 17 tests yielded

17 negative results. As previously reported, there are currently two (2) GEO officers out on extended

leave with COVID.

(iv)    Updates on what the defendants are doing to manage the crisis.
        The Mesa Verde population is down to 78 detainees, or less than 20 percent of capacity. There

are currently zero detainees with active COVID status; all are negative or recovered.

        As detailed in prior filings in this case, Defendants have taken numerous steps to manage the

COVID situation, including providing masks to all detainees, providing detainees the ability to socially

distance in most areas throughout the facility, and testing all detainees for COVID. However, many of

the detainees do not wear their masks, and many do not take advantage of the opportunity to stay six feet

apart. Defendants have also cleared a dorm to isolate positive cases and a dorm to house recovered

FEDERAL DEFENDANTS’ SEPT. 8, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       2
          Case 3:20-cv-02731-VC Document 679 Filed 09/08/20 Page 3 of 9




detainees. Additional steps that Defendants have taken are outlined above.

        Plaintiffs have asked that Defendants include information about any hospitalizations in their

daily reports, which Defendants had already been doing. No detainees have been hospitalized since the

last report.

        In accordance with the Court’s emailed instructions on August 12, 2020, the Federal Defendants

submit arrival and release information for Mesa Verde and Yuba County Jail. Neither facility had any

arrivals since the last report, and Yuba County Jail had no releases.

        Mesa Verde releases are as follows:
 A-                     Last Name               First Name     Book-           Reason for Release
 Number                                                       Out Date
 ######210            XIONG                       JIAN        9/8/2020   Released on order of supervision.
 ######728       GONZALEZ-ROMERO                 JOSE         9/8/2020    District Court ordered release.
 ######884            DUNGO                    REYNALDO       9/8/2020        Released for removal.
 ######388     CAMARENA NAVARRETE                JOSE         9/8/2020        Released for removal.



DATED: September 8, 2020                             Respectfully submitted,
                                                     DAVID L. ANDERSON
                                                     United States Attorney

                                                     /s/ Adrienne Zack
                                                     ADRIENNE ZACK
                                                     Assistant United States Attorney

                                                     Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ SEPT. 8, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       3
                                               Case 3:20-cv-02731-VC Document 679 Filed 09/08/20 Page 4 of 9
                                                                                   Mesa Verde COVID-19 Testing



                                                                    Date of   Results of    Date of      Date of                     Date of  Date of                    Date of      Date of                  Date of       Date of
                                                                                                                       Results of                          Results of                             Results of
A-Number                                                           Offered      Intake      Offered     Results of                   Offered Results of                  Offered     Results of                Offered      Results of
                 Last Name               First Name        Dorm                                                         COVID                               COVID                                  COVID
  Last 3                                                            Intake     COVID        COVID        COVID                       COVID    COVID                      COVID        COVID                    COVID         COVID
                                                                                                                         Test 1                              Test 2                                 Test 3
                                                                  COVID Test     Test        Test 1       Test 1                      Test 2   Test 2                     Test 3       Test 3                   Test 4        Test 4
623        ARGUETA RIVERA         JOSE ALCIDES              A       7/27/2020 Negative      8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020   Abbott test
366        ARIAS ROMERO           KEVIN                     A                               8/4/2020     8/16/2020     Positive     8/11/2020         n/a Refused       8/15/2020   Abbott test   Negative     8/18/2020   Abbott test
287        ARZATE-REYES           IGNACIO                   A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/14/2020   Abbott test   Negative     8/18/2020   Abbott test
629        BRAVO                  ERICK                     A        7/17/2020 Negative     8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/14/2020   Abbott test   Negative     8/18/2020   Abbott test
589        FLORES-HIDALGO         ROMULO                    A                               8/4/2020             n/a   Refused      8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test
038        GARCIA MONTES DE OCA   JOSE                      A                               8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test
265        GONZALEZ-AGATON        ANTONIO                   A                               8/4/2020     8/16/2020     Positive     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Positive     8/15/2020   Abbott test
073        LUCAS PLEAEZ           HUGO                      A                               8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test
413        MANZANILLA             SOLIS                     A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/14/2020   Abbott test   Negative     8/18/2020   Abbott test
268        MATEO-VIRULA           OBED                      A                               8/4/2020   Pending                      8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test
245        MINCHACA RAMOS         JUAN CARLOS               A                              7/30/2020      8/3/2020     Negative      8/4/2020 8/18/2020 Positive        8/11/2020   Abbott test   Negative     8/15/2020   Abbott test
821        MIRZAIANS              HRAND                     A                               8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused       8/15/2020   Abbott test   Negative     8/18/2020   Abbott test
100        MOUSA SALADDIN         MOHAMED                   A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020
739        OLIVERA MARTINEZ       ALEJANDRO                 A                               8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/15/2020   Abbott test
126        REYES VIDAL            MANUEL ANTONIO            A        7/28/2020 Negative     8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/15/2020   Abbott test
490        SINGH                  GURSAMITAR                A                               8/4/2020     8/16/2020     Invalid      8/11/2020 8/14/2020 Negative        8/14/2020   Abbott test   Negative     8/18/2020   Abbott test
438        SINGH-KAHLON           YADWINDER                 A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020   Abbott test
326        TRUJILLO               FERMIN                    A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/14/2020   Abbott test   Negative     8/18/2020   Abbott test
291        BOAR                   DAN                       B        7/17/2020 Negative     8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/14/2020   Abbott test   Negative     8/18/2020   Abbott test
992        CARILLO TORRES         WALTER                    B        7/30/2020 Refused      8/4/2020     8/15/2020     Positive     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Positive     8/15/2020   Abbott test
229        FIGUERAS               RALEIGH                   B                               8/4/2020     8/16/2020     Negative     8/10/2020 Abbott test Positive
954        NARVAEZ                PEDRO                     B                               8/4/2020     8/15/2020     Positive     8/11/2020 8/14/2020 Positive
857        VICTORIO               JOHN EMMANUEL CARVAJAL    B        7/23/2020 Negative    7/30/2020      8/3/2020     Negative     8/10/2020 Abbott test Positive
264        VIGIL                  OSCAR                     B                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Positive
419        ABADIN                 HECTOR                    C        7/28/2020 Negative    7/30/2020      8/3/2020     Negative     8/11/2020 8/14/2020 Positive
159        ALCALA-ALMANZA         RUBEN                     C        7/24/2020 Refused     7/30/2020      8/3/2020     Negative     8/11/2020 8/14/2020 Positive
650        ALFARO HENRIQUEZ       JOSE                      C        7/27/2020 Negative     8/3/2020     8/16/2020     Positive     8/11/2020         n/a Refused       8/13/2020     8/16/2020 Positive       8/15/2020 Abbott test
321        AQUINO-CAMIRO          NARCISO                   C                              7/30/2020      8/3/2020     Negative     8/11/2020         n/a Refused       8/13/2020     8/16/2020 Positive       8/15/2020 Abbott test
531        CHAVEZ-COS             NESTOR JOSUE              C                              7/30/2020      8/3/2020     Negative     8/11/2020 8/14/2020 Positive
053        CRUZ MENJIVAR          LEVI                      C                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Positive
230        DIAZ-SOLANO            ALBERTO                   C        7/28/2020 Refused     7/30/2020      8/3/2020     Negative     8/11/2020 8/14/2020 Positive
252        FLORES-BANUELOS        ALEJANDRO                 C                               8/3/2020     8/16/2020     Positive     8/11/2020 8/14/2020 Positive
555        HENRIQUEZ              JOSE                      C                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Positive
081        HERNANDEZ GARCIA       BENJAMIN                  C        7/27/2020 Refused      8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused       8/15/2020 Abbott test Positive
411        HERNANDEZ PELAYO       IVAN                      C        7/29/2020 Negative     8/4/2020   Pending                      8/11/2020 8/14/2020 Positive
639        LOPEZ-GARCIA           JUAN                      C                               8/4/2020     8/16/2020     Positive     8/11/2020 8/14/2020 Positive
823        MENDOZA-CANALES        FRANCISCO                 C                               8/4/2020     8/16/2020     Positive     8/11/2020 8/14/2020 Positive
091        MENDOZA-VALDOVINOS     JOSE                      C                              7/30/2020      8/3/2020     Negative     8/11/2020 8/14/2020 Positive
067        MORALES                JACINTO                   C                              7/30/2020      8/3/2020     Negative     8/11/2020 8/14/2020 Positive
834        NAJERA SANDOVAL        MARCOS                    C        7/22/2020 Negative    7/30/2020      8/3/2020     Positive     8/13/2020 8/19/2020 Negative
124        NICKEL                 WILLIAM                   C        7/23/2020 Negative    7/30/2020      8/3/2020     Negative     8/11/2020 8/14/2020 Positive
714        NUNEZ                  PEDRO                     C                               8/4/2020   Pending                      8/11/2020 8/14/2020 Positive
456        ORDAZ CAMACHO          ANGEL                     C                               8/4/2020     8/16/2020     Positive      8/5/2020  8/5/2020 Positive        8/10/2020 Abbott test Positive
946        ORELLANA               ALBERT CHRISTIAN          C                              7/29/2020     7/29/2020     Positive     8/14/2020 8/19/2020 Negative
797        PALMA-AGUILAR          JULIO                     C        7/22/2020 Negative     8/4/2020   Pending                      8/11/2020 8/14/2020 Positive
929        PEREZ                  OSCAR                     C                              7/30/2020      8/3/2020     Negative     8/11/2020         n/a Refused       8/13/2020     8/19/2020 Negative       8/15/2020 Abbott test
580        QUAN                   LAM                       C                              7/30/2020      8/3/2020     Negative     8/10/2020 Abbott test Positive
089        RAMIREZ PINEDA         ROBERTO ANTONIO           C                               8/3/2020     8/16/2020     Positive     8/11/2020 8/14/2020 Positive
611        RIOS ALVARADO          SAMUEL                    C                               8/4/2020     8/16/2020     Positive     8/11/2020 8/14/2020 Positive
847        ROBLES-FLORES          JOSE LUIS                 C                               8/4/2020   Pending                      8/11/2020 8/14/2020 Positive
328        RUIZ-BOLANEZ           JOSE                      C                              7/30/2020      8/3/2020     Positive     8/13/2020 8/19/2020 Negative
788        SAHOTA                 DEEPAK                    C                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/15/2020 Abbott test Positive
361        SINGH                  DILBAGH                   C                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Positive



                                                                                              Page 1
                                               Case 3:20-cv-02731-VC Document 679 Filed 09/08/20 Page 5 of 9
                                                                                    Mesa Verde COVID-19 Testing



                                                                               Date of       Date of                  Date of      Date of                   Date of      Date of                   Date of     Date of
                                                                  Results of                             Results of                             Results of                             Results of                           Results of
A-Number                                                                       Offered      Results of                Offered     Results of                 Offered     Results of                 Offered Results of
                 Last Name               First Name        Dorm    COVID                                  COVID                                  COVID                                  COVID                                COVID
  Last 3                                                                       COVID         COVID                    COVID        COVID                     COVID        COVID                     COVID      COVID
                                                                    Test 4                                 Test 5                                 Test 6                                 Test 7                               Test 8
                                                                                Test 5        Test 5                   Test 6       Test 6                    Test 7       Test 7                    Test 8     Test 8
623        ARGUETA RIVERA         JOSE ALCIDES              A     Negative     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020    9/3/2020   Negative
366        ARIAS ROMERO           KEVIN                     A     Negative     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Positive      9/1/2020    9/3/2020   Negative
287        ARZATE-REYES           IGNACIO                   A     Negative     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020    9/3/2020   Negative
629        BRAVO                  ERICK                     A     Negative     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020    9/3/2020   Negative
589        FLORES-HIDALGO         ROMULO                    A     Negative     8/18/2020   Abbott test   Negative     8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative
038        GARCIA MONTES DE OCA   JOSE                      A     Negative     8/18/2020   Abbott test   Negative     8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative
265        GONZALEZ-AGATON        ANTONIO                   A     Negative     8/18/2020   Abbott test   Negative     8/18/2020    8/20/2020    Positive     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative
073        LUCAS PLEAEZ           HUGO                      A     Negative     8/18/2020   Abbott test   Negative     8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative
413        MANZANILLA             SOLIS                     A     Negative     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020    9/3/2020   Negative
268        MATEO-VIRULA           OBED                      A     Negative     8/18/2020   Abbott test   Negative     8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative
245        MINCHACA RAMOS         JUAN CARLOS               A     Negative     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/25/2020    Negative      9/1/2020    9/4/2020   Negative
821        MIRZAIANS              HRAND                     A     Negative     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/25/2020    Negative      9/1/2020    9/3/2020   Negative
100        MOUSA SALADDIN         MOHAMED                   A     Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020     9/3/2020    Negative      9/8/2020 Pending
739        OLIVERA MARTINEZ       ALEJANDRO                 A     Negative     8/18/2020   Abbott test   Negative     8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative
126        REYES VIDAL            MANUEL ANTONIO            A     Negative     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020    9/3/2020   Negative
490        SINGH                  GURSAMITAR                A     Negative     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020    9/3/2020   Negative
438        SINGH-KAHLON           YADWINDER                 A     Negative     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020    9/3/2020   Negative
326        TRUJILLO               FERMIN                    A     Negative     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020    9/3/2020   Negative
291        BOAR                   DAN                       B     Positive     8/18/2020     8/20/2020   Positive
992        CARILLO TORRES         WALTER                    B     Positive
229        FIGUERAS               RALEIGH                   B
954        NARVAEZ                PEDRO                     B
857        VICTORIO               JOHN EMMANUEL CARVAJAL    B
264        VIGIL                  OSCAR                     B
419        ABADIN                 HECTOR                    C
159        ALCALA-ALMANZA         RUBEN                     C
650        ALFARO HENRIQUEZ       JOSE                      C     Positive
321        AQUINO-CAMIRO          NARCISO                   C     Positive
531        CHAVEZ-COS             NESTOR JOSUE              C
053        CRUZ MENJIVAR          LEVI                      C
230        DIAZ-SOLANO            ALBERTO                   C
252        FLORES-BANUELOS        ALEJANDRO                 C
555        HENRIQUEZ              JOSE                      C
081        HERNANDEZ GARCIA       BENJAMIN                  C
411        HERNANDEZ PELAYO       IVAN                      C
639        LOPEZ-GARCIA           JUAN                      C
823        MENDOZA-CANALES        FRANCISCO                 C
091        MENDOZA-VALDOVINOS     JOSE                      C
067        MORALES                JACINTO                   C
834        NAJERA SANDOVAL        MARCOS                    C
124        NICKEL                 WILLIAM                   C
714        NUNEZ                  PEDRO                     C
456        ORDAZ CAMACHO          ANGEL                     C
946        ORELLANA               ALBERT CHRISTIAN          C
797        PALMA-AGUILAR          JULIO                     C
929        PEREZ                  OSCAR                     C     Positive
580        QUAN                   LAM                       C
089        RAMIREZ PINEDA         ROBERTO ANTONIO           C
611        RIOS ALVARADO          SAMUEL                    C
847        ROBLES-FLORES          JOSE LUIS                 C
328        RUIZ-BOLANEZ           JOSE                      C
788        SAHOTA                 DEEPAK                    C
361        SINGH                  DILBAGH                   C



                                                                                                 Page 2
               Case 3:20-cv-02731-VC Document 679 Filed 09/08/20 Page 6 of 9
                                                 Mesa Verde COVID-19 Testing



                                                                       Date of       Date of                  Date of      Date of
                                                                                                 Results of                          Results of
A-Number                                                               Offered      Results of                Offered     Results of
                 Last Name               First Name           Dorm                                COVID                               COVID
  Last 3                                                               COVID         COVID                    COVID        COVID
                                                                                                   Test 9                             Test 10
                                                                        Test 9        Test 9                  Test 10      Test 10
623        ARGUETA RIVERA         JOSE ALCIDES                  A       9/8/2020   Pending
366        ARIAS ROMERO           KEVIN                         A       9/8/2020   Pending
287        ARZATE-REYES           IGNACIO                       A       9/8/2020   Pending
629        BRAVO                  ERICK                         A       9/8/2020   Pending
589        FLORES-HIDALGO         ROMULO                        A       9/1/2020      9/3/2020   Negative      9/8/2020   Pending
038        GARCIA MONTES DE OCA   JOSE                          A       9/1/2020      9/3/2020   Negative      9/8/2020   Pending
265        GONZALEZ-AGATON        ANTONIO                       A       9/1/2020      9/3/2020   Negative      9/8/2020   Pending
073        LUCAS PLEAEZ           HUGO                          A       9/1/2020      9/3/2020   Negative      9/8/2020   Pending
413        MANZANILLA             SOLIS                         A       9/8/2020   Pending
268        MATEO-VIRULA           OBED                          A       9/1/2020      9/3/2020   Negative      9/8/2020 Pending
245        MINCHACA RAMOS         JUAN CARLOS                   A       9/8/2020   Pending
821        MIRZAIANS              HRAND                         A       9/8/2020   Pending
100        MOUSA SALADDIN         MOHAMED                       A
739        OLIVERA MARTINEZ       ALEJANDRO                     A       9/1/2020     9/3/2020 Negative         9/8/2020 Pending
126        REYES VIDAL            MANUEL ANTONIO                A       9/8/2020   Pending
490        SINGH                  GURSAMITAR                    A       9/8/2020   Pending
438        SINGH-KAHLON           YADWINDER                     A       9/8/2020   Pending
326        TRUJILLO               FERMIN                        A       9/8/2020   Pending
291        BOAR                   DAN                           B
992        CARILLO TORRES         WALTER                        B
229        FIGUERAS               RALEIGH                       B
954        NARVAEZ                PEDRO                         B
857        VICTORIO               JOHN EMMANUEL CARVAJAL        B
264        VIGIL                  OSCAR                         B
419        ABADIN                 HECTOR                        C
159        ALCALA-ALMANZA         RUBEN                         C
650        ALFARO HENRIQUEZ       JOSE                          C
321        AQUINO-CAMIRO          NARCISO                       C
531        CHAVEZ-COS             NESTOR JOSUE                  C
053        CRUZ MENJIVAR          LEVI                          C
230        DIAZ-SOLANO            ALBERTO                       C
252        FLORES-BANUELOS        ALEJANDRO                     C
555        HENRIQUEZ              JOSE                          C
081        HERNANDEZ GARCIA       BENJAMIN                      C
411        HERNANDEZ PELAYO       IVAN                          C
639        LOPEZ-GARCIA           JUAN                          C
823        MENDOZA-CANALES        FRANCISCO                     C
091        MENDOZA-VALDOVINOS     JOSE                          C
067        MORALES                JACINTO                       C
834        NAJERA SANDOVAL        MARCOS                        C
124        NICKEL                 WILLIAM                       C
714        NUNEZ                  PEDRO                         C
456        ORDAZ CAMACHO          ANGEL                         C
946        ORELLANA               ALBERT CHRISTIAN              C
797        PALMA-AGUILAR          JULIO                         C
929        PEREZ                  OSCAR                         C
580        QUAN                   LAM                           C
089        RAMIREZ PINEDA         ROBERTO ANTONIO               C
611        RIOS ALVARADO          SAMUEL                        C
847        ROBLES-FLORES          JOSE LUIS                     C
328        RUIZ-BOLANEZ           JOSE                          C
788        SAHOTA                 DEEPAK                        C
361        SINGH                  DILBAGH                       C



                                                           Page 3
                                               Case 3:20-cv-02731-VC Document 679 Filed 09/08/20 Page 7 of 9
                                                                               Mesa Verde COVID-19 Testing




                                                                Date of   Results of Date of      Date of                   Date of  Date of                   Date of      Date of                   Date of       Date of
                                                                                                              Results of                          Results of                             Results of
A-Number                                                       Offered      Intake    Offered Results of                    Offered Results of                 Offered     Results of                 Offered      Results of
                 Last Name               First Name    Dorm                                                    COVID                               COVID                                  COVID
  Last 3                                                        Intake     COVID      COVID      COVID                      COVID    COVID                     COVID        COVID                     COVID         COVID
                                                                                                                Test 1                              Test 2                                 Test 3
                                                              COVID Test     Test      Test 1      Test 1                    Test 2   Test 2                    Test 3       Test 3                    Test 4        Test 4
018        SINGH                  JASWANT                C      7/29/2020 Negative   7/30/2020     8/3/2020   Negative     8/11/2020 8/14/2020 Positive
659        TOOR                   GURMAIL                C                           7/30/2020     8/3/2020   Negative     8/11/2020 8/14/2020 Positive
559        VILLALOBOS-SURA        BENITO                 C                           7/30/2020     8/3/2020   Positive     8/13/2020 8/19/2020 Positive
837        YUCUTE-CAMEY           GABRIEL                C                            8/4/2020 8/16/2020      Positive     8/11/2020 8/14/2020 Positive
084        ARDEBILI               DAVID                  D      7/28/2020 Refused     8/4/2020 n/a            Refused      8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020
778        CALMO-MENDOZA          ELEAZAR                D                            8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020
807        EDMONDSON              ALTON                  D                           7/30/2020     8/3/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020
819        ESTIGOY                ALANN                  D                            8/4/2020 8/16/2020      Negative     8/11/2020         n/a Refused       8/13/2020    8/19/2020    Negative     8/15/2020   Abbott test
548        GRIFFIN                MARK                   D                            8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020
313        HERNANDEZ GOMEZ        EZEQUIEL               D                            8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020
297        IGLESIAS-IGLESIAS      JUAN                   D                            8/4/2020 n/a            Refused      8/11/2020         n/a Refused       8/14/2020   Abbott test   Negative     8/18/2020     8/20/2020
919        LIN                    WEI                    D                            8/4/2020 8/18/2020      Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020   Abbott test
961        MARTINEZ-MELENDEZ      DENIS                  D      7/24/2020 Refused     8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020
278        MATIAS-RAUDA           WILLIAM                D                            8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020
913        MENDEZ-BORACIO         JUAN                   D                            8/4/2020 8/16/2020      Negative     8/11/2020         n/a Refused       8/13/2020    8/16/2020    Negative     8/15/2020   Abbott test
386        MONCADA-HERNANDEZ      SALVADOR               D                            8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020
561        OROZCO-GARCIA          OSVIN                  D                            8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO         D                            8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020
887        RAMIREZ                ARNOLDO                D                            8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020
146        ROMERO-ROMERO          NEFTALI                D                            8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020
766        SANCHEZ BRITO          VICTOR                 D                            8/4/2020 8/16/2020      Negative     8/11/2020         n/a Refused       8/13/2020    8/19/2020    Negative     8/15/2020   Abbott test
820        VALENCIA-CHAVEZ        ELODIO                 D                            8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020
888        AGUILAR CARRION        JOSE                  RHU     7/15/2020 Negative    8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Positive
011        CRUZ-ZAVALA            WALTER                RHU                           8/4/2020 8/16/2020      Negative     8/10/2020 Abbott test Positive
889        MELGOZA                JOSE                  RHU                          7/30/2020     8/3/2020   Negative     8/11/2020 8/14/2020 Positive




                                                                                          Page 4
                                               Case 3:20-cv-02731-VC Document 679 Filed 09/08/20 Page 8 of 9
                                                                                Mesa Verde COVID-19 Testing




                                                                           Date of      Date of                  Date of      Date of                Date of      Date of                Date of    Date of
                                                              Results of                            Results of                          Results of                          Results of                        Results of
A-Number                                                                   Offered     Results of                Offered     Results of              Offered     Results of              Offered   Results of
                 Last Name               First Name    Dorm    COVID                                 COVID                               COVID                               COVID                             COVID
  Last 3                                                                   COVID        COVID                    COVID        COVID                  COVID        COVID                  COVID      COVID
                                                                Test 4                                Test 5                              Test 6                              Test 7                            Test 8
                                                                            Test 5       Test 5                   Test 6       Test 6                 Test 7       Test 7                 Test 8     Test 8
018        SINGH                  JASWANT                C
659        TOOR                   GURMAIL                C
559        VILLALOBOS-SURA        BENITO                 C
837        YUCUTE-CAMEY           GABRIEL                C
084        ARDEBILI               DAVID                  D    Negative     8/25/2020    8/27/2020   Negative      9/1/2020    9/3/2020   Negative     9/8/2020   Pending
778        CALMO-MENDOZA          ELEAZAR                D    Negative     8/25/2020    8/27/2020   Negative      9/1/2020    9/3/2020   Negative     9/8/2020   Pending
807        EDMONDSON              ALTON                  D    Negative     8/25/2020    8/27/2020   Negative      9/1/2020    9/3/2020   Negative     9/8/2020   Pending
819        ESTIGOY                ALANN                  D    Negative     8/18/2020    8/20/2020   Negative     8/25/2020   8/27/2020   Negative     9/1/2020     9/3/2020   Negative    9/8/2020 Pending
548        GRIFFIN                MARK                   D    Negative     8/25/2020    8/27/2020   Negative      9/1/2020    9/3/2020   Negative     9/8/2020   Pending
313        HERNANDEZ GOMEZ        EZEQUIEL               D    Negative     8/25/2020    8/27/2020   Negative      9/1/2020    9/3/2020   Negative     9/8/2020   Pending
297        IGLESIAS-IGLESIAS      JUAN                   D    Negative     8/25/2020    8/27/2020   Negative      9/1/2020    9/3/2020   Negative     9/8/2020   Pending
919        LIN                    WEI                    D    Negative     8/18/2020    8/20/2020   Negative     8/25/2020   8/27/2020   Negative     9/1/2020     9/3/2020   Negative    9/8/2020 Pending
961        MARTINEZ-MELENDEZ      DENIS                  D    Negative     8/25/2020    8/27/2020   Negative      9/1/2020    9/3/2020   Negative     9/8/2020   Pending
278        MATIAS-RAUDA           WILLIAM                D    Negative     8/25/2020    8/27/2020   Negative      9/1/2020    9/3/2020   Negative     9/8/2020   Pending
913        MENDEZ-BORACIO         JUAN                   D    Negative     8/18/2020    8/20/2020   Negative     8/25/2020   8/27/2020   Negative     9/1/2020     9/3/2020   Negative    9/8/2020 Pending
386        MONCADA-HERNANDEZ      SALVADOR               D    Negative     8/25/2020    8/27/2020   Negative      9/1/2020    9/3/2020   Negative     9/8/2020   Pending
561        OROZCO-GARCIA          OSVIN                  D    Negative     8/25/2020    8/27/2020   Negative      9/1/2020    9/3/2020   Negative     9/8/2020   Pending
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO         D    Negative     8/25/2020    8/27/2020   Negative      9/1/2020    9/3/2020   Negative     9/8/2020   Pending
887        RAMIREZ                ARNOLDO                D    Negative     8/25/2020    8/27/2020   Negative      9/1/2020    9/3/2020   Negative     9/8/2020   Pending
146        ROMERO-ROMERO          NEFTALI                D    Negative     8/25/2020    8/27/2020   Negative      9/1/2020    9/3/2020   Negative     9/8/2020   Pending
766        SANCHEZ BRITO          VICTOR                 D    Negative     8/18/2020    8/20/2020   Negative     8/25/2020   8/27/2020   Negative     9/1/2020     9/3/2020   Invalid     9/3/2020   9/5/2020 Negative
820        VALENCIA-CHAVEZ        ELODIO                 D    Negative     8/25/2020    8/27/2020   Negative      9/1/2020    9/3/2020   Negative     9/8/2020   Pending                  9/8/2020 Pending
888        AGUILAR CARRION        JOSE                  RHU
011        CRUZ-ZAVALA            WALTER                RHU
889        MELGOZA                JOSE                  RHU




                                                                                            Page 5
               Case 3:20-cv-02731-VC Document 679 Filed 09/08/20 Page 9 of 9
                                                 Mesa Verde COVID-19 Testing




                                                                       Date of    Date of                Date of    Date of
                                                                                            Results of                        Results of
A-Number                                                               Offered   Results of              Offered   Results of
                 Last Name               First Name           Dorm                           COVID                             COVID
  Last 3                                                               COVID      COVID                  COVID      COVID
                                                                                              Test 9                           Test 10
                                                                        Test 9     Test 9                Test 10    Test 10
018        SINGH                  JASWANT                      C
659        TOOR                   GURMAIL                      C
559        VILLALOBOS-SURA        BENITO                       C
837        YUCUTE-CAMEY           GABRIEL                      C
084        ARDEBILI               DAVID                        D
778        CALMO-MENDOZA          ELEAZAR                      D
807        EDMONDSON              ALTON                        D
819        ESTIGOY                ALANN                        D
548        GRIFFIN                MARK                         D
313        HERNANDEZ GOMEZ        EZEQUIEL                     D
297        IGLESIAS-IGLESIAS      JUAN                         D
919        LIN                    WEI                          D
961        MARTINEZ-MELENDEZ      DENIS                        D
278        MATIAS-RAUDA           WILLIAM                      D
913        MENDEZ-BORACIO         JUAN                         D
386        MONCADA-HERNANDEZ      SALVADOR                     D
561        OROZCO-GARCIA          OSVIN                        D
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO               D
887        RAMIREZ                ARNOLDO                      D
146        ROMERO-ROMERO          NEFTALI                      D
766        SANCHEZ BRITO          VICTOR                       D        9/8/2020 Pending
820        VALENCIA-CHAVEZ        ELODIO                       D
888        AGUILAR CARRION        JOSE                        RHU
011        CRUZ-ZAVALA            WALTER                      RHU
889        MELGOZA                JOSE                        RHU




                                                           Page 6
